        Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1410 Page 1 of 10

 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                       UNITED STATES DISTRICT COUR
                                         SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November I, 1987)

                   LA VONTE GREEN ( 4)                                 Case Number:          20CRl565-WQH

                                                                    DONTE TERRILL WYATT
                                                                    Defendant's Attorney


 • -
 THE DEFENDANT:
 ISl pleaded guilty to count(s)        ls, 2s, 3s, 4s, 6s OF THE SUPERSEDING INDICTMENT.

 D  was found guilty on count(s)
    after a olea of not 2uiltv.                                                           .'
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                    Nature of Offense                                                                Number(s)
18 USC 1951                        CONSPIRACY TO INTERFERE WITH COMMERCE BY                                            ls
                                   ROBBERY
18 use 1951 and 2                  INTERFERENCE WITH COMMERCE BY ROBBERY AND                                         2s,3s,4s,6s
                                   AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through               1O            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
ISl Count(s)    UNDERLYING INDICTMENT                        lS          dismissed on the motion of the United States.

     Assessment: $500.00 ($100.00 per count).


D    NTAAssessment*: $
     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
ISl No fine                  ISl Forfeiture pursuant to order filed            4/8/2021                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
        Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1411 Page 2 of 10

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                   LAVONTE GREEN (4)                                                    Judgment - Page 2 of 10
CASE NUMBER:                 20CRI 565-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FIFTY-TWO (52) MONTHS AS TO EACH COUNT, CONCURRENTLY.




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZl    The court makes the following recommendations to the Bureau of Prisons:
        BE INCARCERATED WITHIN THE WESTERN REGION OF THE UNITED STATES, AS CLOSE
        AS POSSIBLE TO SOUTHERN CALIFORNIA.

        INCARCERATED IN AFACILITY THAT PROVIDES VOCATIONAL TRAINING.

•       The defendant is remanded to the custody of the United States Marshal.

D       The defendant must surrender to the United States Marshal for this district:
        •     at
                 ---------                  AM.               on
        •     as notified by the United States Marshal.
                                                                   ------------------
        The defendant must surrender for service of sentence at the institution designated by the Bureau of
•       Prisons:
        D     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

        Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


at
       ------------ ,                       with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                     By                   DEPUTY UNITED STATES MARSHAL



                                                                                                     20CR1565-WQH
            Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1412 Page 3 of 10

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                LA VONTE GREEN (4)                                                        Judgment - Page 3 of 10
     CASE NUMBER:              20CR1565-WQH

                                                   SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 THREE (3) YEARS AS TO EACH COUNT, CONCURRENTLY.

                                                MANDATORY CONDITIONS
l.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
                                                                                n an mus re ram rmn any un aw use o a
     controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. ( check if applicable)
5.  ISi The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   •  The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           20CR1565-WQH
           Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1413 Page 4 of 10

   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:                  LA VONTE GREEN ( 4)                                                                  Judgment - Page 4 of 10
   CASE NUMBER:                20CR1565-WQH


                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
 court about, and bring about improvements in the defendant's conduct and condition.

 1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their release from im risonment unle               ·           ·                                       ·              ·
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their.probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous Weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confmn that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       20CR1565-WQH
      Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1414 Page 5 of 10

AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:            LAVONTE GREEN (4)                                                     Judgment - Page 5 of 10
CASE NUMBER:          20CRI 565-WQH

                               SPECIAL CONDITIONS OF SUPERVISION

   1. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. §
       1030(e)(l)), other electronic communications or data storage devices or media,] or office, to a search
      conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches ursuant to this condition. An officer ma conduc
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. Any search must be conducted at a
      reasonable time and in a reasonable manner.


  2. Provide complete disclosure of personal and business financial records to the probation officer as
     requested.


  3. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained,
     directly or indirectly, including any interest obtained under any other name, or entity, including a trust,
     partnership or corporation.


  4. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
     owned, directly or indirectly, including any interest held or owned under any other name, or entity,
     including a trust, partnership or corporation.


  5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
     lines of credit without approval of the probation officer.




                                                                                               20CR1565-WQH
          Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1415 Page 6 of 10

 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:             LAVONTE GREEN (4)                                                      Judgment - Page 6 of 10
  CASE NUMBER:           20CRI 565-WQH

                                              RESTITUTION

 The defendant shall pay restitution in the amount of    $42,372.24            unto the United States of America.


Through the Clerk, U. S. District Court. Payment ofrestitution shall be forthwith. During any period of
incarceration the defendant shall pay restitution through the Inmate Financial Responsibility Program at the rate
      0                  '   •                                 •       '


restitution during his supervised release at the rate of $500 per month. These payment schedules do not
foreclose the United States from exercising all legal actions, remedies, and process available to it to collect the
restitution judgment.

Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis.

Victim                           Amount                                     Address
Verizon                          $19,035.59                           6348 College Grove Way
                                                                      San Diego, CA


Verizon                          $23,336.65                           773 3 Palm Street
                                                                      Lemon Grove, CA
                                                                      Payable to:
                                                                      Russell Cellular, Inc.
                                                                      Attn. CAcquistapace
                                                                      4125 Wilson Creek Marketplace Road
                                                                      Battlefield, MO 65619


Defendant shall be jointly and severally liable to pay restitution with co-defendants/co-conspirators for the
same losses. The presently known co-defendants/co-conspirators are Jose Carlos GUTIERREZ-Zielinski;
Marqwell GREEN; Jose Manual GARCIA; Keon GLOVER; and Kameron MOORE.

Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
after the change occurs.




                                                                                                  20CR1565-WQH
Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1416 Page 7 of 10



     1
     2
     3
     4
     5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10       UNITED STATES OF AMERICA,
                                                     Case No. 20crl565-WQH
 11                       Plaintiff,
12             v.                                    PRELIMINARY ORDER OF
13        LAVONTE GREEN (4),                         CRIWNAL FORFEITURE
14                        Defendant.
15
16            WHEREAS, in the Superseding Indictment in the above-captioned case, the
17 United States sought forfeiture of all right, title and interest in specific properties of
18 Defendant LAVONTE GREEN (4) ("Defendant"), pursuant to Title 18, United States
19 Code, Sections 924(d) and 98l(a)(l)(C), and Title 28 United States Code, Section
20 246l(c), as properties involved in the violation of Title 18, United States Code,
21       Section 1951 - Conspiracy to Interfere With Commerce by Robbery; Title 18,
22 United States Code, Section 1951 - Interference and Attempted Interference With
23       Commerce by Robbery; Title 18, United States Code, Section 2 - Aiding and
24 Abetting, as charged in the Superseding Indictment; and
25            WHEREAS, on or about December 8, 2020, Defendant pled guilty before
26 Magistrate Judge William V. Gallo to Counts 1, 2, 3, 4 and 6 of the Superseding
27 Indictment, consented to the forfeiture allegations of the Superseding Indictment, and
28 agreed to forfeit "all property(ies) seized in connection with this case," including the
Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1417 Page 8 of 10




 I   following, which Defendant admitted were properties involved in the offenses to
 2 which he entered his guilty pleas, and forfeitable pursuant to 18 U.S.C. § 924(d) and
 3 28 U.S.C. § 2461(c):

 4                1     One Daisy Model 340 pellet gun;
                  2     One Daisy_P_siwerline AZ340 pellet gun;
 5                J     One UMAREX 40XP pellet gun;
                  4     One Crosman 1088 pellet gun
 V                      une Kuger LC!' Centertire iv10ctel J/Ul firearm; and
                        $916.00 in U.S. Currency; and
 7
 8         WHEREAS, also seized in this case was $165.00 in counterfeit currency,
 9 associated with Defendant; and
10         WHEREAS, on January 4, 2021 this Court accepted the guilty pleas of
11 Defendant; and
12         WHEREAS, by virtue of the facts set forth in the plea agreement and financial
13 addendum, the United States has established the requisite nexus between the forfeited
14 properties and the offense; and
15         WHEREAS, by virtue of said guilty pleas, the United States is now entitled to
16 possession of the above-referenced properties, pursuant to 18 U.S.C. § 924(d),
17 28 U.S.C. § 2461(c), and Rule 32.2(b) of the Federal Rules of Criminal Procedure;
18 and
19         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
20 authority to talce custody of the above-referenced properties which were found
21   forfeitable by the Court; and
22         WHEREAS, the United States, having submitted the Order herein to the
23 Defendant through his attorney of record, to review, and no objections having been
24 received;
25         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
26         1.     Based upon the guilty pleas of the Defendant, the United States is hereby
27 authorized to take custody and control of the following assets, and all right, title and
28 interest of Defendant LAVONTE GREEN (4) in the following properties are hereby
                                     -2-                         20crl56
Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1418 Page 9 of 10




 1 forfeited to the United States for disposition in accordance with the law, subject to
 2 the provisions of21 U.S.C. § 853(n):
 3                I     One Daisy Model 340 pellet gun;
                 2      One Di!isy P_siwerline AZ340 pellet gun;
 4               3      One UMAREX 40XP pellet gun;
                 4      One Crosman 1088 pellet gun
 5               5      One Ruger LCP Centerfire Model 3701 firearm; and
                 6      $916.00 in U.S. Currenc .

 7         2.    The aforementioned forfeited assets are to be held by the Federal Bureau
 8 of Investigation in its secure custody and control.
 9         3.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
IO to begin proceedings consistent with any statutory requirements pertaining to
11   ancillary hearings and rights of third parties.     The Court shall conduct ancillary
12 proceedings as the Court deems appropriate only upon the receipt of timely third
13 party petitions filed with the Court and served upon the United States. The Court
14 may determine any petition without the need for further hearings upon the receipt of
15 the Government's response to any petition. The Court may enter an amended order
16 without further notice to the parties.
17         4.    Pursuant to the Attorney General's authority under Section 853(n)(l) of
18 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
19 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
20 the United States forthwith shall publish for thirty (30) consecutive days on the
21   Government's forfeiture website, www.forfeiture.gov, notice of this Order, notice of
22 the United States' intent to dispose of the properties in such manner as the Attorney
23   General may direct, and notice that any person, other than the Defendant, having or
24 claiming a legal interest in the above-listed forfeited properties must file a petition
25 with the Court within thirty (30) days of the final publication of notice or of receipt of
26 actual notice, whichever is earlier.
27         5.     This notice shall state that the petition shall be for a hearing to
28 adjudicate the validity of the petitioner's alleged interest in the property, shall be
                                            -3-                           20crl56
Case 3:20-cr-01565-WQH Document 242 Filed 08/13/21 PageID.1419 Page 10 of 10




  1 signed by the petitioner under penalty of perjury, and shall set forth the nature and
  2 extent of the petitioner's right, title or interest in the forfeited property and any
  3 additional facts supporting the petitioner's claim and the relief sought.
  4         6.    The United States shall also, to the extent practicable, provide direct
  5 written notice to any person known to have alleged an interest in the properties that


  7 published notice as to those persons so notified.
  8         7.    Upon adjudication of all third-party interests, this Court will enter an
  9 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
 1O referenced assets, in which all interests will be addressed.
 11         8.    The $165.00 in counterfeit currency seized m connection with
 12 Defendant shall be disposed ofin accordance with law.
 13         9.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 14 as to the Defendant at the time of sentencing and is part of the sentence and included
 15 in the judgment.
 16         DATED: April 8, 2021
 17
                                            ~    ~2-/~
                                            Hon. William Q. Hayes
 18                                         United States District Court

 19
20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -4-                              20cr156
